387 Mich. 610 (1972)
198 N.W.2d 414
BANKHEAD
v.
MAYOR OF RIVER ROUGE
No. 7 May Term 1972, Docket No. 53,579.
Supreme Court of Michigan.
Decided June 20, 1972.
Wayne County Neighborhood Legal Services (by Craig P. Colby), for plaintiffs.
Logan & Huchla, City Attorneys, for defendant.
PER CURIAM:
This is an action for a writ of mandamus to compel the Mayor of the City of River Rouge to establish a board of tenant affairs. River Rouge has a population of less than 20,000 *612 persons, 300 units of low income housing, and a housing commission. Plaintiffs are tenants in the housing units.
The title of 1968 PA 344 reads as follows:
"An act to authorize any city, village or township to purchase, acquire, construct, maintain, operate, improve, extend and repair housing facilities; to eliminate housing conditions which are detrimental to the public peace, health, safety, morals or welfare; * * * to create by a commission with power to effectuate said purposes, * * * to authorize any such city, village or township to issue notes and revenue bonds; * * * to regulate the rentals of such projects and the use of the revenues of the projects; to prescribe the manner of selecting tenants for such projects; to provide for condemnation of private property for such projects; * * * to receive aid and cooperation of the federal government; to provide for a referendum thereon; to create a board of tenant affairs in any city of 1,000,000 or over having a housing commission and operating 1 or more housing projects; * * *." (Emphasis added.)
Section 49 of the act reads:
"There is created a board of tenant affairs for each city, village or township having a housing commission and operating 1 or more housing projects as provided by this act." (Emphasis added.)
Defendant's motion for accelerated judgment was denied by Judge Thomas Roumell who found that the act provided for a Board of Tenant Affairs in River Rouge.
Upon appeal to the Court of Appeals, a majority of the panel reversed the circuit court on the basis that where the body of the act is broader in scope than the limitations of the title, the title prevails. (35 Mich. App. 7 [1971]). The Court of Appeals *613 also ruled that this holding did not deprive plaintiffs of equal protection or violate the Michigan constitutional ban against special or local acts (Const 1963, art 4, § 29) as the classification in the title was reasonable.
Judge LEVIN, concurring in part and dissenting in part, agreed that the population limitation must be read into section 49. However, he found that the population classification was unreasonable and created a special or local act. To save the act, he would have eliminated the population classification altogether.
Plaintiffs were granted leave to appeal to this Court. (386 Mich. 754.)

I. Is section 49 of 1968 P A 344 (MCLA 125.699; MSA 5.3056[3]), unconstitutional for failure to conform to the object of the act as stated in its title?

In the case of Maki v East Tawas, 385 Mich. 151 (1971), the constitutionality of an act (1964 PA 170)[1] was challenged. The title of the act purported to grant governmental immunity from injuries caused by negligence. Section 7 of the body of the act purported to grant governmental immunity from all tort liability. The majority opinion noted that "negligence" was a specific legal action (a "species of a generic action based in torts") and to construe "torts" to mean "torts caused by negligence," "would require this Court to engage in judicial legislation." (385 Mich. 151, 158). A majority held that the scope of section 7 was broader than the title and, therefore, violated art 4, § 24 of the Michigan Constitution of 1963.[2]
*614 In Vernor v Secretary of State, 179 Mich. 157, 160 (1914), it was said:
"What is the constitutional test? We think it is that a title must embrace the object of the act, and the body of the act must not be inconsistent with the title. The pertinent questions should be: Does the title of the act fairly indicate the purpose of the legislation? Is the title a fair index of the act? Does the title of the act fairly inform the legislators and the public of its purposes, as a whole?"
In the case of Ryerson v Utley, 16 Mich. 269, 277 (1868), it was said:
"The constitution provides (article 4, § 20) that no law shall embrace more than one object, which shall be expressed in its title. We have heretofore had occasion to consider this section, and have said of it that it ought to be construed reasonably, and not in so narrow and technical a sense as unnecessarily to embarrass legislation * * *."[3]
In the present case, even though the title has a population requirement with regard to cities, the fact that the body of the act contains no such population requirement does not prevent this Court from recognizing the intention of the legislature as set forth in the title. In Callaghan v Chipman, 59 Mich. 610, 614-615 (1886), the Court quoted with approval from Cooley, Constitutional Limitations (1st ed), p 149:
"`[A]s the Legislature may make the title to an act as restrictive as they please, it is obvious that they may sometimes so frame it as to preclude many matters being included in the act which might, with entire propriety, have been embraced in one enactment with the matters indicated by the title, *615 but which must now be excluded because the title has been made unnecessarily restrictive. The courts cannot enlarge the scope of the title. They are vested with no dispensing power. The constitution has made the title the index to the legislative intent as to what shall have operation. It is no answer to say that the title might have been made more comprehensive, if in fact the Legislature have not seen fit to make it so.' * * *.
"The object and purpose of the constitutional provision now under consideration is stated by Mr. Justice COOLEY, in the case of People v. Mahaney, 13 Mich. 481 [1865], as follows: After referring to a practice which had prevailed of bringing together into one bill subjects diverse in their nature, and saying that it was corruptive both to the legislature and the State, he adds:
"`It was scarcely more so, however, than another practice, also intended to be remedied by the constitutional provision, by which, through dexterous management, claims were inserted in bills of which the titles gave no intimation, and their passage secured through legislative bodies whose members were not generally aware of their intention and effect. * * * The framers of the constitution meant to put an end to legislation of the vicious character referred to, which was little less than a fraud upon the public, and to require that in every case the proposed measure should stand upon its own merits, and that the legislature should be fairly notified of its design when required to pass upon it.'" (Emphasis by Court.)
Legislators or the public would have had no notice during the passage of this act that cities of less than 1,000,000 people would be included in section 49. The population limitation in the title is read into section 49 of the body of the act. Since River Rouge does not meet the population standard, it is not entitled to the benefits of section 49.


*616 II. Is section 49 of 1968 P A 344 unconstitutional as a local act or because it violates equal protection?

The population limitation restricts the application of section 49 to the City of Detroit. The questions of whether the population limitation constitutes a local act or is a denial of equal protection as an unreasonable classification are discussed in the majority opinion of the Court of Appeals. We agree with the reasoning of that opinion.
The Court of Appeals is affirmed. No costs.
T.M. KAVANAGH, C.J., and BLACK, ADAMS, T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, and WILLIAMS, JJ., concurred.
NOTES
[1]  MCLA 691.1407; MSA 3.996(107).
[2]  "No law shall embrace more than one object, which shall be expressed in its title. * * *."
[3]  See also: People v Mahaney, 13 Mich. 481 (1865); City of Gaylord v Gaylord City Clerk, 378 Mich. 273 (1966).